per Curiam.

The present is a rule to show cause, why a writ of certiorari should not issue to remove the proceedings had before the magistrates, and a jury, under an act entitled “ An act for ordering and governing slaves in this province, and fur establishing a jurisdiction for the trial of of-fences committed by such slaves, and other persons therein mentioned, and to prevent the inveigling and carrying away slaves from their owners, masters, or employers.”
The grounds upon which this application is made, are as follows, viz.
1. Because the jury who tried the case, or some part thereof, were not freeholders.
2. Because the justices did not suspend the execution of the sentence, and lay a statement of the case before the governor, after security tendered, but proceeded to execute the same.
3. Because the sentence is not warranted by the 12th section of the act, entitled an act for ordering and governing slaves, passed 10th May, 1770, or by any other section of the same, or of any other act in force in the state of Georgia.
4. Because the justices of the peace have not jurisdiction in the trial of criminal cases.
Stiles and Berrien being heard in support of the rule, and Mr. Attorney General against it, after the most mature consideration, I am of opinion that a certiorari ought to issue.
Stiles and Berrien, in support of the rule.
Charlton, A. G. against it.
*93Minutes of Superior Court, letter E. p. 346.
Ok the return of the certiorari the court delivered the fol-iowing opinion :
January Term, 1807.
After argument and mature deliberation, the court is of opinion, that the first ground of objection is sufficiently obviated by the testimony procured at the hearing ; but the 2d and 3d grounds are considered as tenable. The negro George, whether he be a free man or a slave, is equally entitled to the benefit of an appeal to the executive, the refusal of which is the basis of the 2d ground. And if it appeared to the court as to the third ground, that the act under which the prisoner was convicted is deficient in not describing the punishment to be inflicted for the crimes specified in the 12th section, when committed by a free man of colour, it is unnecessary to decide upon the last ground.
Therefore it is ordered, that the said conviction and sentence be reversed, and set aside, and that the said negro George, be discharged from his confinement.